Citation Nr: 1544185	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from August 1, 2008, for right shoulder rotator cuff injury/repair, to include the extension of a temporary total rating (TTR) beyond February 28, 2013, for surgery performed on December 27, 2012.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for degenerative disc disease (DDD) of the lumbosacral spine, or, in the alternative, service connection for DDD of the lumbosacral spine, as secondary to the service-connected right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The Veteran served on active duty from April 1984 to April 1986.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

In August 2014, the issue of entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from December 27, 2012, to October 1, 2013, to include a TTR for surgery performed on December 27, 2012, and in excess of 20 percent from October 2, 2013, was remanded.  Also remanded was the claim for entitlement to compensation for DDD of the lumbosacral spine pursuant to 38 U.S.C.A. § 1151 (West 2014), or in the alternative, as secondary to a right shoulder condition.  Subsequently, as indicated in a July 31, 2015 rating decision and supplemental statement of the case (SSOC), the denial of the claim for compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) or as secondary to a service-connected disorder was confirmed.  The Board will further address that appeal in the decision below.  Moreover, in view of the action below granting secondary service connection for DDD of the lumbosacral spine, the issue of entitlement to service connection for a back disorder pursuant to 38 U.S.C.A. § 1151 (West 2014) is rendered moot as the greater benefit is being awarded herein.  

As for the increased rating claim on appeal (right shoulder rotator cuff injury/repair), an increased rating of 20 percent was granted, effective from August 1, 2008, in a July 2015 rating decision.  That decision also assigned a TTR from December 27, 2012, through February 28, 2013, for convalescence following shoulder surgery, followed by a 20 percent rating, but no higher, effective from March 1, 2013.  Also the RO determined that an extension of the TTR was not warranted from March 1, 2013, to October 2, 2013.  Service connection was separately established for a separate right shoulder disorder (dislocation), and a 20 percent rating was assigned from July 24, 2015.  The resulting issue of entitlement to a rating in excess of 20 percent from August 1, 2008, for right shoulder rotator cuff injury/repair, to include the extension of a TTR beyond February 28, 2013, for surgery performed on December 27, 2012, is addressed in the REMAND portion of the decision below.  The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDING OF FACT

Competent medical evidence relates the Veteran's post-operative DDD of the lumbosacral spine to her service-connected right shoulder disability.  


CONCLUSION OF LAW

Due to her service-connected right shoulder disorder, the Veteran inappropriately carried a heavy backpack primarily on her left shoulder, placing too much motion on one side and increasing lateral spine motion, resulting in DDD of the lumbosacral spine.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting service connection for DDD of the lumbosacral spine as secondary to the service-connected right shoulder disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under section 38 C.F.R. § 3.310(a) (2015) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

In this case, the Veteran seeks service connection for DDD of the lumbosacral spine as secondary to the service-connected right shoulder disorder.  In November 2009, the Veteran claimed that she sustained an injury to the lumbar spine as a result of participating in a VA Vocational Rehabilitation program.  Specifically, she said that she injured her back as a result of carrying her backpack on her left shoulder while attending this program.  At the 2012 hearing, she testified that she had to carry her backpack on the left shoulder due to her service-connected right shoulder problems.  This resulted in her back problems, which included weakness in the left leg and in the lower back.  

Records show that the Veteran was seen by VA in February 2009 after being hit by a bus while standing on the sidewalk.  This resulted in thoracic/lumbar pain as well as hip pain.  It was noted that she had had a spinal cord stimulator.  VA records in August 2009 reflect that she had failed back syndrome which had been managed with a spinal cord stimulator which was placed in her spine in December 2006.  She had had excellent relief of her left leg pain, but after the February 2009 accident, she experienced intermittent and uncomfortable shock like paresthesias emanating from her spinal cord stimulator.  There was also a decrease in the quality of her pain coverage.  She had significant low back as well as lower extremity pain.  She underwent revision of her spinal cord stimulator on September 11, 2009.  The battery was replaced, and she healed without residuals.  

In December 2014, the Board remanded the claim for updated records as well as a contemporaneous examination to be conducted by VA to address the etiology of her lumbar spine condition.  The requested examination was conducted in July 2015.  The final diagnoses were herniated disc at L4-5, failed back surgery, and spinal stimulator placement.  The examiner stated that she had reviewed the medical evidence.  It was noted that the Veteran gave a history of carrying a heavy backpack with her college books in it on her left shoulder as she was unable to carry them on her right shoulder.  She felt like this altered her balance and caused her back pain resulting in a herniated disc.  The examiner noted that a backpack was not meant to be carried on one shoulder and was not meant to carry more than 10-15 percent of one's bodyweight.  One should place both straps of a backpack over the shoulders to allow the load to be placed evenly.  Placing too much weight on one side increased lateral spine motion.  Therefore, it was as likely as not that the Veteran's back issue was due to her inappropriately carrying her backpack for several years.  The examiner opined, however, that the back condition was less likely than not due to the right shoulder disorder.  Her rationale was that the Veteran was not obligated to carry the uneven/heavier weight with the left arm.  For example, she could have made more trips while carrying groceries, "frustrating" as it might have been.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, reasonable doubt is resolved in favor of the claimant, and the claim for secondary service connection is granted.  


ORDER

Service connection for post-operative DDD of the lumbar spine as secondary to a service-connected right shoulder disorder, is granted.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that the claim of entitlement to a rating in excess of 20 percent from August 1, 2008, for right shoulder rotator cuff injury/repair, to include the extension beyond February 28, 2013, for a TTR for surgery performed on December 27, 2012, must be remanded for additional development action.  

As pointed out in the "Introduction," the Board remanded the claim for an increased rating for a right shoulder disorder and for a TTR in 2014.  The development requested included a contemporaneous VA examination which was conducted in July 2015.  Subsequently, in a July 2015 rating decision/SSOC, an increased rating for right shoulder rotator cuff injury/repair was granted as was a TTR for December 2012 shoulder surgery.  Now, the questions before the Board are whether a rating in excess of 20 percent is warranted from August 1, 2008, and whether an extension of the TTR is warranted beyond February 28, 2013.  

Review of the VA July 2015 examination report reflects that the examiner summarized the post December 2012 right shoulder surgery developments to include that the Veteran was in a sling until February 2013.  She then started physical therapy and returned to work with limitations on May 1, 2013.  Thereafter, however, she was diagnosed with adhesive capsulitis on October 30, 2013, which was at least as likely as not due to her shoulder surgery.  The examiner noted that the Veteran was released to full duty on November 10, 2014, but her shoulder continued to bother her.  She followed up with orthopedics and her last computerized tomography (CT) scan noted a full-thickness tear of the anterior fibers of the supraspinatus tendon (a muscle of the rotator cuff).  The Veteran continued to have right shoulder problems and was to be seen again on August 5, 2015 (the record of which is not in the claims file).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, it is unclear as to whether an extension of a TTR is warranted beyond February 13, 2013.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records, as well as physical therapy records.  

2.  Following completion of the above, the claims file should be returned to the VA examiner (M.A.K, D.O.), at the Erie, Pennsylvania, VAMC, who conducted the right shoulder examination on July 24, 2015, (or a suitable substitute if that examiner is unavailable), for an examination and opinion, based on review of the available evidence, to include the post-surgical reports of record, is provided as to the length of convalescence required following right shoulder surgery (right biceps tendonitis) on December 27, 2012.  As already noted, a TTR from December 27, 2012, through February 28, 2013 was assigned following this physician's report.  However, the question remains as to whether an extension for convalescence is warranted beyond the February 28, 2013.  The examiner's July 2015 report reflects that the Veteran experienced ongoing problems in the right shoulder after surgery and continues to do so.  

Specifically, it is requested that the examiner express an opinion as to whether the TTR for convalescence following the December 12, 2012, surgery was warranted beyond February 28, 2013, and, if so, until what date.  Moreover, the examiner is requested to assess the current severity of the right shoulder disorder.  

The examiner must be provided access to the appellant's VBMS file and Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  

In accordance with the latest worksheets for rating the shoulder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of all right shoulder disorders.  The impact of each of these disorders on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.  The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by her right shoulder conditions.  

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  
 
4.  The AOJ must ensure that the medical examination report complies with this remand.  For any report that is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


